      Case 4:19-cv-03074-YGR Document 283 Filed 02/12/21 Page 1 of 1                   FILED
                                                                                         Feb 12 2021

                                                                                       SUSANY. SOONG
                                  UNITED STATES DISTRICT COURT                    CLERK, U.S. DISTRICT COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                        SAN FRANCISCO
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION


DONALD R. CAMERON, et al.,                        Case No. 4:19-cv-03074-YGR-TSH

                           Plaintiffs             [PROPOSED] ORDER RE: MOTION TO
                                                  SEAL
       v.
                                                  Hon. Thomas S. Hixson
APPLE INC.,

                           Defendant.



       Apple’s January 6, 2021 motion to seal (Dkt. 223) is granted. The following documents will

be partially or entirely sealed


                     Document                                    Redacted Material

 Joint Discovery Letter Brief Regarding Motion    Page 3, second full paragraph
 for Sanctions                                    Page 5, third full paragraph, footnote 2
                                                  Page 6, first and fourth full paragraphs
                                                  Page 7, first full paragraph

 Exhibits A–F                                     Sealed in their entirety




Dated: February
       ____________,
                12   2021



                                            THOMAS S. HIXSON
                                            United States Magistrate Judge
